DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1 and 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robinson (US Patent No. 7,537,141) teaching a protrusion for sealing extending from a top of the retainer.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Patent No. 7,537,141).
Re: Claim 1, Robinson discloses the claimed invention including a pouring system (Fig. 1), comprising:
a pour spout (32) comprising a hollow interior with a bottom section (62) for insertion into an open end of a container and a top section (54) extending 
a spout retainer (30) comprising a body (36) having a hollow cavity defined by an interior surface of a wall for receiving said open end (28) of said container (24) (Fig. 1-5, Col. 2, lines 59-65, top section passes through opening before attached to a container);
a top (34) having an opening for passing at least said upper section of said pour spout therethrough, said top comprising a protrusion (44) extending away from an outer surface of said top and surrounding said opening, said protrusion forming an essentially liquid-proof seal (46, 52) with said upper section of said pour spout passing through said opening (Figs. 1-5, Col. 3, lines 32-34, protrusion forming a seal),
wherein said spout retainer is releasably fixed to said open end of said container and retains said pour spout with respect to said container (Fig. 1-5, Col. 3, lines 1-5, retainer fixes spout to container); and
said retainer portion and said pour spout form an essentially liquid-proof seal with said open portion of said container (Col. 3, lines 50-55, seals over open portion in the container).
Re: Claims 2 and 8, Robinson discloses the claimed invention wherein said spout retainer retains said top with respect to said pour spout forming an essentially liquid-proof seal between said spout retainer and said pour spout Figs. 1-5, Col. 3, lines 32-34, protrusion forming a seal).
Re: Claim 4 and 10, Robinson discloses the claimed invention including said interior surface of said wall of said spout retainer comprises at least one ridge (38) forming an interference fit with at least a portion (40) of an outer surface of said open end of said container received within said cavity of said body of said spout retainer (Depicted in Fig. 1, Col. 3, lines 5-7, screw top inherently provides ridges for threading on the outer surface of the container).
Re: Claim 6 and 9, Robinson discloses the claimed invention including said top and said wall of said body of said spout retainer are integrally formed (Depicted in Figs. 1-5).
Re: Claim 7, Robinson discloses the claimed invention including a spout retainer comprising:
a body (36) having a hollow cavity defined by an interior surface of a wall for receiving an open end (28) of a container (Fig. 1); and
a top (34) having an opening for passing at least said upper section of said pour spout therethrough, said top comprising a protrusion (44) extending away from an outer surface of said top and surrounding said opening, said protrusion forming an essentially liquid-proof seal (46, 52) with said upper section of said pour spout passing through said opening (Figs. 1-5, Col. 3, lines 32-34, protrusion forming a seal),
wherein said body is releasably fixed to said open end of said container, and said body and said top form an essentially liquid-proof seal between said container and said pour spout (Fig. 1-5, Col. 3, lines 59-72, retainer fixes spout to container).
Re: Claim 11 and 13, Robinson discloses the claimed invention including an exterior surface of said body of said spout retainer comprised at least one gripping portion (Figs. 1-3, depict exterior surface capable of being griped thus defining a gripping portion).
Re: Claim 12 and 14, Robinson discloses the claimed invention including an interior surface of said wall of said body of said spout retainer forms an essentially liquid-proof seal with an exterior surface of said container surrounding said open portion of said container (Fig 1, depicts an interior of the body sealing against an exterior of the container).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 7,537,141) as applied to claim 1 above, and further in view of Ebert (US Patent No. 2,819,824).
Re: Claim 3, Robinson discloses the claimed invention except for an aeration tube. However, Ebert discloses the claimed invention including said pour spout further comprises an aerator tube (20) passing into said container and out of said opening of said top of said spout retainer (Fig. 2, Col. 2, lines 30-36, air tube).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date include an aeration tube as taught by Ebert, since such a modification would allow for rapid ingress of air into the container to allow for faster dispensing operations.
Re: Claim 5, Ebert discloses the claimed invention including at least said top section of said pour spout is tapered (Fig. 5, depicts the taper) except for being curved However, Ebert discloses a curved top section of a spout (Fig. 1-2, depicts the curve).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including curving the top of a spout as taught by Ebert, since the court held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754